515 U.S. 321 (1995)
KIMBERLIN
v.
QUINLAN et al.
No. 93-2068.
United States Supreme Court.
Argued April 26, 1995.
Decided June 12, 1995.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
Howard T. Rosenblatt argued the cause for petitioner. With him on the briefs were Jerrold J. Ganzfried and Ellen S. Winter.
Deputy Solicitor General Bender argued the cause for the United States as amicus curiae urging reversal. With him on the brief were Solicitor General Days, Assistant Attorney General Hunger, and Cornelia T. L. Pillard.
Michael L. Martinez argued the cause for respondents. With him on the brief were Steven D. Gordon and William J. Dempster.[*]
*322 Per Curiam.
The judgment is vacated, and the case is remanded to the United States Court of Appeals for the District of Columbia Circuit for further consideration in light of Johnson v. Jones, ante, p. 304.
NOTES
[]   Briefs of amici curiae urging reversal were filed for the State of Maryland et al. by J. Joseph Curran, Jr., Attorney General of Maryland, and Andrew H. Baida and Lawrence P. Fletcher-Hill, Assistant Attorneys General, Jeff Sessions, Attorney General of Alabama, Bruce M. Botelho,  Attorney General of Alaska, Grant Woods, Attorney General of Arizona, Winston Bryant, Attorney General of Arkansas, Daniel E. Lungren, Attorney General of California, Gale A. Norton, Attorney General of Colorado, Richard Blumenthal, Attorney General of Connecticut, M. Jane Brady, Attorney General of Delaware, Garland Pinkston, Jr., Acting Corporation Counsel of the District of Columbia, Michael J. Bowers, Attorney General of Georgia, Calvin E. Holloway, Sr., Acting Attorney General of Guam, Margery S. Bronster, Attorney General of Hawaii, Alan G. Lance,  Attorney General of Idaho, James E. Ryan, Attorney General of Illinois, Pamela Carter, Attorney General of Indiana, Thomas J. Miller, Attorney General of Iowa, Carla J. Stovall, Attorney General of Kansas, Chris Gorman, Attorney General of Kentucky, Richard P. Ieyoub, Attorney General of Louisiana, Scott Harshbarger, Attorney General of Massachusetts, Frank J. Kelley, Attorney General of Michigan, Hubert H. Humphrey III,  Attorney General of Minnesota, Mike Moore, Attorney General of Mississippi, Jeremiah W. (Jay) Nixon, Attorney General of Missouri, Joseph P. Mazurek, Attorney General of Montana, Don Stenberg, Attorney General of Nebraska, Frankie Sue Del Papa, Attorney General of Nevada, Jeffrey R. Howard, Attorney General of New Hampshire, Deborah T. Poritz,  Attorney General of New Jersey, Tom Udall, Attorney General of New Mexico, Michael F. Easley, Attorney General of North Carolina, Heidi Heitkamp, Attorney General of North Dakota, Betty D. Montgomery,  Attorney General of Ohio, W. A. Drew Edmondson, Attorney General of Oklahoma, Theodore R. Kulongoski, Attorney General of Oregon, Ernest D. Preate, Jr., Attorney General of Pennsylvania, Pedro Pierluisi, Attorney General of Puerto Rico, Jeffrey B. Pine, Attorney General of Rhode Island, Charles Molony Condon, Attorney General of South Carolina, Mark Barnett, Attorney General of South Dakota, Dan Morales, Attorney General of Texas, Jan Graham, Attorney General of Utah, Jeffrey L. Amestoy, Attorney General of Vermont, James S. Gilmore III, Attorney General of Virginia, Christine O. Gregoire, Attorney General of Washington, James E. Doyle, Attorney General of Wisconsin, and Joseph B. Meyer,  Attorney General of Wyoming; and for the International City/County Management Association et al. by Richard Ruda and Lee Fennell.
[*]   Anthony C. Epstein, Steven R. Shapiro, Arthur B. Spitzer, Leslie A. Brueckner, and Marc D. Stern filed a brief for the American Civil Liberties Union et al. as amici curiae urging reversal.

A brief of amici curiae urging affirmance was filed for the State of Hawaii et al. by Margery S. Bronster, Attorney General of Hawaii, and Girard D. Lau, Deputy Attorney General, Winston Bryant, Attorney General of Arkansas, Daniel E. Lungren, Attorney General of California, M. Jane Brady, Attorney General of Delaware, Alan G. Lance, Attorney General of Idaho, Pamela Carter, Attorney General of Indiana, Carla J. Stovall, Attorney General of Kansas, Chris Gorman, Attorney General of Kentucky, Hubert H. Humphrey III, Attorney General of Minnesota, Mike Moore, Attorney General of Mississippi, Jeremiah W. Nixon, Attorney General of Missouri, Joseph P. Mazurek, Attorney General of Montana, Jeffrey R. Howard, Attorney General of New Hampshire, Victoria A. Graffeo, Attorney General of New York, Betty D. Montgomery, Attorney General of Ohio, Drew Edmondson, Attorney General of Oklahoma, Jeffrey B. Pine, Attorney General of Rhode Island, Mark Barnett, Attorney General of South Dakota, Jan Graham, Attorney General of Utah, Jeffrey L. Amestoy, Attorney General of Vermont, James S. Gilmore III, Attorney General of Virginia, James E. Doyle, Attorney General of Wisconsin, Richard Weil, Attorney General of the Commonwealth of the Northern Mariana Islands, and Alva A. Swan, Acting Attorney General of the Virgin Islands.